DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election
Applicant's election without traverse of Species A, claims 1-8, in the reply filed on 06/11/2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Claims 9-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.  Therefore, a complete reply to this Office Action must include cancellation of those non-elected claims.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the magnetic sensor is mounted to the actuator and the magnetic element is mounted to the control assembly housing”, on lines 1-2 of claim 4, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “an actuator of the electric switch” (emphasis added), on line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3. 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forster et al. (hereinafter Forster, US 2012/0292063 A1).
For claim 1, Forster disclose a control assembly for use in controlling a speed of operation of an electric device (Figs. 1-2 of Forster disclose a control assembly 100 for use in controlling a speed of operation of an electric device 10 – see Forster, Figs. 1-2, paragraphs [0040] and [0043]), the control assembly including:
a control assembly housing (Figs. 2A-2B of Forster disclose a control assembly housing 104 – see Forster, Figs. 2A-2B and 20, paragraphs [0045], lines 1-7 and 20);
a magnetic sensor (Figs. 23A-23F and 24A-24F of Forster disclose a magnetic sensor 910 – see Forster, Figs. 23A-23F and 24A-24F, paragraphs [0111], lines 1-4 and [0112], last four lines);
a magnetic element (Figs. 23A-23F and 24A-24F of Forster disclose a magnetic element 904 – see Forster, Figs. 23A-23F and 24A-24F, paragraphs [0111], lines 1-9 and [0112], last four lines);
an actuator (Figs. 2A-2B and 3 of Forster disclose trigger 102 and a forward/reverse actuator 114 which altogether constitute an actuator – see Forster, Figs. 2A-2B and 3, paragraphs [0043], lines 15-17 and [0045], lines 1-10) that is configured for movement relative to the control assembly housing wherein responsive to the movement of the actuator relative to the control assembly housing (Figs. 2A-2B and 3 of Forster disclose an actuator 102, 114 that is configured for movement relative to the control assembly housing 104 wherein responsive to the movement of the actuator 102, 114 relative to the control assembly housing 104 – see Forster, Figs. 2A-2B and 3; paragraphs [0070]-[0072]), the magnetic sensor and magnetic element are moved relative to each other between at least one of a first position and a second position such that the magnetic sensor senses a first magnetic field reading when in the first position and senses a second magnetic field reading when in the second position (Figs. 23A-23F and 24A-
a control module (Figs. 6 and 8B of Forster disclose a control module 146 – see Forster, Figs. 6 and 8, paragraphs [0054], lines 1-3 and [0068], lines 1-7) operably connected to the magnetic sensor and configured for controlling the electric device to operate in at least one of a first speed and a second speed by reference to an output of the magnetic sensor indicative of the sensed first magnetic field reading and the second magnetic field reading respectively (Figs. 1, 3 and 23A-23F of Forster disclose a control module 146 which operably connected to the magnetic sensor 910 and configured for controlling the electric device 10 to operate in at least one of a first speed and a second speed by reference to an output of the magnetic sensor 910 indicative of the sensed first magnetic field reading and the second magnetic field reading respectively – see Forster, Figs. 1, 3 and 23A-23F; paragraphs [0043]; [0071]; [0075], last three lines; and [0110]-[0111]. It is noted that the variable-voltage is indicative of variable-speed (see Forster, paragraph [0075], last three lines) including a first speed and a second speed).
For claim 2, Forster disclose a control assembly as claimed in claim 1 wherein the magnetic sensor includes a Hall effect sensor (Figs. 23A-23F of Forster disclose the magnetic sensor which includes a Hall effect sensor 910 – see Forster, Figs. 23A-23F, paragraph [0111], lines 1-4).
For claim 3, Forster disclose a control assembly as claimed in claim 1 herein the magnetic sensor is mounted to the control assembly housing and the magnetic element is mounted to the actuator (Figs. 1, 3 and 23A-23F of Forster disclose the magnetic sensor 910 is mounted to the control assembly housing 104 via micro-controller 146 and the magnetic element 904 is mounted to the actuator 902 – see Forster, Figs. 1, 3 and 23A-23F; paragraphs [0071]-[0072] and [0111]).
For claim 5, Forster disclose a control assembly as claimed in claim 1 wherein the control assembly is integrally formed in an electric switch unit whereby the actuator comprises an actuator of the electric switch for closing and opening contacts of the electric switch unit (Figs. 1, 3 and 6-7 of Forster disclose the control assembly 100 is integrally formed in an electric switch unit whereby the actuator 102, 114 comprises an actuator of the electric switch (Figs. 3 and 8A: the electric switch 128, 160, 162) for closing and opening contacts of the electric switch unit  100 – see Forster, Figs. 3and 8; paragraph [0071]).
For claim 8, Forster disclose a control assembly as claimed in claim 1 wherein the speed of operation of the electric device include a speed of operation of an electric motor of the electric device (Fig. 1 of Forster discloses the speed of operation of the electric device 10 include a speed of operation of an electric motor 14 of the electric device 10 – see Forster, Fig. 1, paragraphs [0002], [0040] and [0043]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Forster et al. (hereinafter Forster, US 2012/0292063 A1).
For claim 4, Forster disclose all limitations as applied to claim 1 above. Forster discloses the magnetic sensor which is not mounted to the actuator and the magnetic element which is not mounted to the control assembly housing. However, Forster discloses the magnetic sensor mounted to the control assembly housing and the magnetic element mounted to the actuator (see explanation in claim 3 above). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to arrange magnetic sensor mounted to the actuator and the magnetic element mounted to the control assembly housing, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. It is noted that physical arrangement of electronic components does not change respective functions of circuits. Because exchanging position between magnetic sensor and magnetic element does not affect detecting position between magnetic sensor and magnetic element. Besides, arranging magnetic sensor mounted to the actuator can reduce size of actuator.
	For claim 6, Forster disclose all limitations as applied to claim 1 above. Forster discloses the output of the magnetic sensor which is silent for including a variable resistance that is indicative of at least one of the sensed first magnetic field reading and the second magnetic field reading. However, Forster discloses the magnetic sensor which includes a variable voltage that is indicative of at least one of the sensed first magnetic field reading and the second magnetic field reading (see Forster, paragraph [0111]. higher level of magnetism and increases the voltage output level to the micro-controller” (emphasis added), on paragraph [0111], last four lines, implies a variable voltage that is indicative of sensed variable magnetic field readings including first and second magnetic field readings. Also, By Ohm’s Law, the variable voltage is proportional to a variable resistance. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include limitation “the output of the magnetic sensor includes a variable resistance that is indicative of at least one of the sensed first magnetic field reading and the second magnetic field reading for purpose of controlling speed of electric device accurately.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Forster et al. (hereinafter Forster, US 2012/0292063 A1) in view of Dey, IV et al. (hereinafter Dey, IV, US 2017/0246732 A1).
For claim 7, Forster discloses all limitation as applied to claim 1 above. Forster discloses the magnetic sensor which is silent for including a magnetoresistive material. However, Dey, IV disclose an electric device which is similar as Forster’s electric device. Dey, IV discloses the magnetic sensor which include a magnetoresistive material – see Dey, IV, paragraph [0107]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Forster to use magnetoresistive sensor of Dey, IV for purpose of obtaining precise measurement in harsh environments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852.  The examiner can normally be reached on (571)270-3852.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI T DINH/Primary Examiner, Art Unit 2846